             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 179 MR WCM

LEWIS MARK CASE AND CAROL CASE,                  )
                                                 )
                        Plaintiffs,              )
                                                 )            ORDER
v.                                               )
                                                 )
UNIFIRST CORPORATION AND                         )
ROGER OWENS, JR.                                 )
                                                 )
                      Defendants.                )
__________________________________               )


      This matter is before the Court on a Joint Motion for Entry of Consent

Order (the “Motion,” Doc. 16).

      For the reasons stated in the Motion, and noting that the parties, as well

as the North Carolina Department of Insurance, have consented to the entry

of the Consent Order, the Motion will be allowed.

      IT IS THEREFORE ORDERED that

      1. The Joint Motion for Entry of Consent Order (Doc. 16) is GRANTED

         and

      2. In response to that subpoena seeking employment records of Plaintiff

         Lewis Mark Case served on the North Carolina Department of

         Insurance in the above captioned matter, the North Carolina

         Department of Insurance, through its counsel, shall provide to



     Case 1:20-cv-00179-MR-WCM Document 17 Filed 10/09/20 Page 1 of 2
   counsel for the Plaintiffs and the Defendants responsive documents

   Bates labeled DOI 001 through DOI 378.



                             Signed: October 9, 2020




Case 1:20-cv-00179-MR-WCM Document 17 Filed 10/09/20 Page 2 of 2
